DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the assembly of Figures 7-10 (Species II) in the reply filed on July 28, 2021 is acknowledged. Claims 4, 5, 9, and 12 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-20 are pending. Claims 4, 5, 19, and 20 stand withdrawn as noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,914,408 (Dickinson).
Regarding claim 1, Dickinson discloses an assembly (see Figures 1-9 and annotated Figure 1 below) for coupling a first component (300) with a second component (400), comprising:
a first connector (200) associated with the first component and having a body that includes a first face and a second face, and a second connector (100) associated with the second component and configured to be mated with the first connector, the second connector having a body that includes a first face, a second face, and a slot disposed therein extending through the first and second faces and configured to receive at least a portion of the body of the first connector, the slot having first and second spaced-apart sidewalls (30); and
a first biasing member (120) carried by the first connector or the second connector, and a second biasing member (130) carried by the first connector or the second connector,
wherein when the first and second connectors are mated together:
the first and second connectors are biased in a first direction by the first biasing member thereby constraining relative movement between the first and second connectors in the first direction;
the first and second connectors are biased in a second direction by the second biasing member thereby constraining relative movement between the first and second connectors in the second direction, wherein the second direction is oriented at a non-zero angle relative to the first direction (see, e.g., Figure 6), and
the first and second connectors are relatively slidable in a third direction different from the first and second directions (see annotated Figure 1 below).
Regarding claim 2, Dickinson discloses the first biasing member (120) is carried by the first face of the body of the first connector (200).

    PNG
    media_image1.png
    788
    1220
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Dickinson
Regarding claim 3, Dickinson discloses the second biasing member (140; the structure being provided on both the first and second faces) is carried by the first connector and extends outwardly from the second face of the body of the first connector (200).
Regarding claim 6, Dickinson discloses comprises a third biasing member (see annotated Figure 1 above) arranged oppositely to the first biasing member, and when the first (200) and second (100) connectors are mated together, the first biasing member is biased against the first face of the second connector and the third biasing member is biased against the second face of the second connector (see Figure 8).
Regarding claim 7, Dickinson discloses multiple first and third biasing members are provided with each configured to engage the first face or second face of the second connector (100; see, e.g., Figure 8).
Regarding claim 8, Dickinson discloses at least one of the first and third biasing members (120) comprises at least one radiused engagement portion that is configured to engage the first face or second face of the second connector (100; see annotated Figure 1 above, where the radiused portions indirectly engaging said faces).
Regarding claim 9, Dickinson discloses the second biasing member (130) comprises at least one radiused portion (see Figure 6).
Regarding claim 10, Dickinson discloses the first direction in which the first and second connectors are biased is substantially perpendicular to the second direction in which the first and second connectors are biased (see annotated Figure 1 above).
Regarding claim 11, Dickinson discloses an assembly (see Figures 1-9 and annotated Figure 1 above) for coupling a first component (300) with a second component (400), comprising:
a first connector (200) associated with the first component and having a body that includes a first face and a second face, and a second connector (100) associated with the second component and configured to be mated with the first connector, the second connector having a body that includes a first face, a second face, and a slot disposed therein extending through the first and second faces and configured to receive at least a portion of the body of the first connector, the slot having first and second spaced-apart sidewalls; and
a first biasing member (120) carried by the first connector or the second connector, and a second biasing member (130) carried by the first connector or the second connector,
wherein when the first and second connectors are mated together:
the first and second connectors are biased in a first direction by the first biasing member thereby constraining relative movement between the first and second connectors in the first direction; the first and second connectors are biased in a second direction by the second biasing member thereby constraining relative movement between the first and second connectors in the second direction, wherein the second direction is substantially perpendicular to the first direction (see, e.g., Figure 6); and
the first and second connectors are relatively slidable in a third direction that is substantially perpendicular to both the first direction and the second direction (see annotated Figure 1 above).
Regarding claim 12, Dickinson discloses the slot in the body of the second connector (100) has an open end and a closed end remote from the open end and defined by a base extending between the first and second sidewalls of the slot (see, e.g., Figure 3).
Regarding claim 13, Dickinson discloses the first biasing member 120) is carried by the first face of the body of the first connector (200), and when the first and second (100) connectors are mated together, the first biasing member is biased against the first face of the second connector and a third biasing member (see annotated Figure 1 above) carried by the first face of the body of the first connector is biased against the second face of the second connector (see Figure 8).
Regarding claim 14, Dickinson discloses multiple first and third biasing members are provided with each configured to engage the first face or second face of the second connector (100; see, e.g., Figure 8).
Regarding claim 15, Dickinson discloses at least one of the first and third biasing members (120) comprise at least one radiused engagement portion that is configured to engage the first face or the second face of the second connector (100; see annotated Figure 1 above, where the radiused portions indirectly engaging said faces).
Regarding claim 16, Dickinson discloses the second biasing member (130) comprises at least one radiused portion (see Figure 6).
Regarding claim 17, Dickinson discloses the second biasing member (130) is carried by the first connector (200) and extends outwardly from the second face of the body of the first connector (see Figure 6).
Regarding claim 18, Dickinson discloses the first biasing member (120) is carried by the first face of the body of the first connector (200), and the second biasing member (130) is carried by the first connector and extends outwardly from the second face of the body of the first connector (see annotated Figure 1 above).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 24, 2021